     Case 2:17-cv-02217-JAM-GGH Document 53 Filed 07/26/21 Page 1 of 4


 1   INSTITUTE FOR JUSTICE                                ROB BONTA
     KEITH E. DIGGS*                                      Attorney General of California
 2   PAUL V. AVELAR*                                      HEATHER B. HOESTEREY
     398 S. Mill Ave. #301                                Supervising Deputy Attorney General
 3
     Tempe, AZ 85281                                      CHAD A. STEGEMAN (SBN 225745)
 4   Telephone: (480) 557-8300                            P. PATTY LI (SBN 266937)
     kdiggs@ij.org                                        Deputy Attorneys General
 5   pavelar@ij.org                                       455 Golden Gate Avenue, Suite 11000
                                                          San Francisco, CA 94102-7004
 6   INSTITUTE FOR JUSTICE                                Telephone: (415) 510-3817
     Samuel B. Gedge*                                     Patty.Li@doj.ca.gov
 7
     901 N. Glebe Road, Suite 900                         Attorneys for Defendants
 8   Arlington, VA 22203
     Telephone: (703) 682-9320
 9   sgedge@ij.org
10   *Admitted pro hac vice
11
     BENBROOK LAW GROUP, P.C.
12   BRADLEY A. BENBROOK (SBN 177786)
     STEPHEN M. DUVERNAY (SBN 250957)
13   400 Capitol Mall, Suite 1610
     Telephone: (916) 447-4900
14   brad@benbrooklawgroup.com
15   steve@benbrooklawgroup.com
     Attorneys for Plaintiffs
16
                                  UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18

19

20    PACIFIC COAST HORSESHOEING                       No. 2:17–CV–02217–JAM–GGH
      SCHOOL, INC., et al.,
21
                         Plaintiffs,                   STIPULATION AND ORDER TO EXTEND
22                                                     SCHEDULING ORDER DEADLINES
             v.
23                                                     Judge: Hon. John A. Mendez
      KIMBERLY KIRCHMEYER, et al.,                     Action Remanded: July 2, 2020
24
                         Defendants.
25

26          Plaintiffs Pacific Coast Horseshoeing School, Inc., Bob Smith, and Esteban Narez
27   (“Plaintiffs”), and Defendants Kimberly Kirchmeyer, in her official capacity as Director of
28
                                                      1                     2:17-cv-02217-JAM-GGH
                   STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
     Case 2:17-cv-02217-JAM-GGH Document 53 Filed 07/26/21 Page 2 of 4


 1   Consumer Affairs; and Deborah Cochrane, in her official capacity as Chief of the Bureau for
 2   Private Postsecondary Education (“Defendants,” and collectively with Plaintiffs, the “Parties”),
 3   by and through their respective counsel, hereby stipulate and agree as follows:
 4          WHEREAS, on August 27, 2020, the Court entered a Pre-trial Scheduling Order in this
 5   matter (ECF No. 33, “Scheduling Order”);
 6          WHEREAS, on March 3, 2021, per a stipulation by the Parties, the Court entered an order
 7   amending that Scheduling Order (ECF No. 35);
 8          WHEREAS, on May 4, 2021, per a stipulation by the Parties, the Court entered an order
 9   further amending the Scheduling Order (ECF No. 40);
10          WHEREAS, under the currently operative case schedule, the Parties are to disclose expert
11   witnesses by August 13, 2021; disclose rebuttal expert witnesses by September 14, 2021;
12   conclude all discovery by October 15, 2021; and file dispositive motions by November 30, 2021;
13          WHEREAS, on April 28, 2021, Plaintiffs filed a Motion to Drop Plaintiff Esteban Narez
14   under Federal Rule of Civil Procedure 21 (“Rule 21 Motion”), as well as a Motion for Protective
15   Order Against Party Discovery (“Protective Order Motion”);
16          WHEREAS, the Court partially granted and partially denied the Protective Order Motion
17   on June 22, 2021 (ECF No. 48), and denied the Rule 21 Motion on June 29, 2021 (ECF No. 49);
18          WHEREAS, on July 12, 2021, Plaintiffs’ counsel filed a motion to withdraw as counsel
19   for Plaintiff Esteban Narez (“Motion to Withdraw,” ECF No. 51), which motion is set for a
20   hearing on September 28, 2021;
21          WHEREAS, per the Court’s order (ECF No. 48) on the Protective Order Motion,
22   Defendants have re-noticed the deposition of plaintiff Esteban Narez for July 28, 2021;
23          WHEREAS, given the need to resolve the Motion to Withdraw, the possibility of motion
24   practice regarding the discovery obligations of Plaintiff Esteban Narez, and the potential changes
25   to the operative pleading that might result, the Parties agree that an extension to the case schedule
26   of roughly 120 days is warranted and that such an extension would not prejudice any of the
27   Parties;
28          THEREFORE, in consideration of the foregoing, it is hereby stipulated that:
                                                  2                       2:17-cv-02217-JAM-GGH
                   STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
     Case 2:17-cv-02217-JAM-GGH Document 53 Filed 07/26/21 Page 3 of 4


 1           1.   With the Court’s approval, the previously established case schedule (ECF No. 40)
 2   shall be amended as set forth below.
 3           2.   MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
 4   March 30, 2022. Hearing on such motions shall be set by the Court.
 5           3.   DISCOVERY: All discovery shall be completed by February 11, 2022.
 6           4.   DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
 7   disclosures under Fed. R. Civ. P. 26(a)(2) by December 10, 2021. Supplemental disclosure and
 8   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by January 12,
 9   2022.
10           5.   FINAL PRE-TRIAL CONFERENCE and TRIAL SETTING: New dates for the final
11   pre-trial conference and jury trial in this matter shall be set by the Court.
12
                                                             Respectfully submitted,
13
     Dated: July 23, 2021                                    INSTITUTE FOR JUSTICE
14

15
                                                             /s/ Samuel B. Gedge
16
                                                             Samuel B. Gedge
17                                                           Attorney for Plaintiffs

18
     Dated: July 23, 2021                                    ROB BONTA
19                                                           Attorney General of California
                                                             HEATHER B. HOESTEREY
20                                                           Supervising Deputy Attorney General

21

22                                                           /s/ P. Patty Li
                                                             P. PATTY LI
23                                                           Deputy Attorney General
                                                             Attorneys for Defendants
24

25

26

27

28
                                                         3                      2:17-cv-02217-JAM-GGH
                    STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
     Case 2:17-cv-02217-JAM-GGH Document 53 Filed 07/26/21 Page 4 of 4


 1                                               ORDER
 2           HAVING CONSIDERED THE STIPULATION OF THE PARTIES, AND GOOD
 3   CAUSE APPEARING, IT IS ORDERED THAT THE PREVIOUSLY ISSUED SCHEDULING
 4   ORDER (ECF NO. 40) IS FURTHER AMENDED AS FOLLOWS:
 5           1.   MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
 6   March 30, 2022. Hearing on such motions shall be on May 17, 2022 at 1:30 PM.
 7           2.   DISCOVERY: All discovery shall be completed by February 11, 2022.
 8           3.   DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
 9   disclosures under Fed. R. Civ. P. 26(a)(2) by December 10, 2021. Supplemental disclosure and
10   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by January 12,
11   2022.
12           4.   FINAL PRE-TRIAL CONFERENCE: The final pre-trial conference is set for June
13   24, 2022 at 10:00 AM.
14           5.   TRIAL SETTING: Jury trial in this matter is set for August 8, 2022 at 9:00 AM.
15

16           IT IS SO ORDERED.
17

18   Dated: July 23, 2021                          /s/ John A. Mendez
19                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                      4                     2:17-cv-02217-JAM-GGH
                    STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
